OPINION ON APPELLANT’S MOTION FOR REHEARING
DAVIS, Commissioner.
Appellant calls this Court’s attention to a supplemental transcript filed with the clerk of this Court on November 13, 1972, a time subsequent to the opinion of November 1, 1972. The supplemental transcript includes appellant’s motion for extension of time in which to file his brief, and the trial court’s order of July 25, 1972, extending such time until August 4, 1972. Appellant’s brief was filed with the clerk of the trial court on August 3, 1972. Thus, there was compliance with Article 40.09, § 9, Vernon’s Ann. C.C.P.
Appellant contends that the evidence was not sufficient to show a violation of the terms of his probation. The motion to revoke charged appellant with driving while intoxicated upon a public road. As was noted in the court’s original opinion, “An officer testified at the hearing to revoke that he arrested appellant after he observed him driving an automobile upon a public road on March 11, 1972. He stated that from his observations appellant ‘was very intoxicated.’ ” This testimony, standing alone, was sufficient to sustain the order revoking probation.
*341Appellant’s contention that the court erred in admitting evidence of other possible violations of his probation than the one charged in the motion to revoke is without merit.
No abuse of discretion is shown in the trial court revoking appellant’s probation.
Appellant’s motion for rehearing is overruled.
A second motion for rehearing will not be entertained or filed with the clerk without leave of the court first being obtained after good cause has been shown.
Opinion approved by the Court.